No. 07-15-00259-CR


Tony Harrell-MacNeil                         §      From the County Court at Law
 Appellant                                            of McLennan County
                                             §
v.                                                  August 25, 2016
                                             §
The State of Texas                                  Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated August 25, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo